Citation Nr: 0002844	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-28 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury.

2.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to June 
1976.

This appeal arose from a March 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for the 
residuals of a head injury, but which awarded service 
connection for the residuals of a jaw fracture.  This 
disability was assigned a noncompensable evaluation.  In 
September 1997, the veteran testified at a personal hearing 
at the RO.  In April 1999, he was sent a supplemental 
statement of the case which informed him of the continued 
denial of his claims.

The issue of entitlement to a compensable evaluation for the 
right jaw fracture residuals will be subject to the attached 
remand.


FINDING OF FACT

The veteran has not been shown by credible evidence to suffer 
from the residuals of a head injury which can be related to 
his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for the residuals of a head 
injury.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The pertinent evidence of record included the veteran's 
service medical records.  These reflected that he suffered a 
fractured jaw on April 6, 1976, when he was accidentally 
struck on the jaw during a basketball game.  However, there 
was no reference to any head injury.

The veteran testified at a personal hearing in September 
1997.  He stated that he had suffered a head injury at the 
time that his jaw was fractured.  He claimed that he now has 
a psychiatric disorder as a result.  He submitted numerous 
reports of VA hospitalizations for cocaine and alcohol abuse; 
none of these reports referred to a head injury.  A 
subsequently submitted Social Security Administration 
examination conducted in September 1996 diagnosed an organic 
mental disorder (chronic brain syndrome).

A VA outpatient treatment record from July 3, 1997 noted his 
complaints of slowed thought processes and forgetfulness.  
The assessment was dementia probably senile, rule out multi-
infarct.  A VA examination was performed in October 1997.  
After an extensive evaluation, he was diagnosed with paranoid 
schizophrenia as shown by paranoid delusions, hallucinations 
(consisting of voices telling him to do evil things), 
disorganized speech with looseness of associations, 
disorganized behavior patterns, flattened affect, occasional 
illogical speaking, and difficulty focusing his behavior on a 
goal task.  The Axis I diagnosis also included polysubstance 
abuse.  The Axis II diagnosis was personality disorder, not 
otherwise specified.  The examiner commented that in order to 
diagnose the residuals of a head trauma, the existence of a 
trauma to the head would have to be established first.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence shows that the veteran has 
been diagnosed as suffering from paranoid schizophrenia, thus 
establishing that he suffers from a current psychiatric 
disorder.  However, there is no indication in the objective 
medical records that he ever suffered an injury to the head 
in service.  While his jaw was fractured in April 1976 during 
a basketball game, the records from that time make no 
reference to any head injury.  Moreover, there is no opinion, 
save the veteran's own, that his currently diagnosed paranoid 
schizophrenia is in any way related to his period of service.  
The veteran, as a layperson, is not competent to render an 
opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, in the absence of any 
evidence of an injury in service or of any opinion relating 
his current paranoid schizophrenia to his period of service, 
it is found that he has failed to present evidence of a well 
grounded claim for service connection.  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for the residuals of a head injury is 
denied.


REMAND

The veteran has contended that his jaw fracture residuals are 
more disabling than the current noncompensable evaluation 
would suggest.  He indicated that his jaw is painful when 
chewing and during damp weather.  Therefore, he believes that 
an increased disability evaluation is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, it is noted that the veteran has not 
been afforded a VA examination of his jaw fracture residuals 
since his discharge from service.  Therefore, the claims 
folder does not present a clear picture of his current level 
of disability.  As such, it is found that an examination of 
the veteran would be helpful in determining entitlement to 
the benefit sought.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA examination of his jaw 
fracture residuals by a qualified 
physician in order to fully evaluate the 
current nature and degree of severity of 
any residuals.  Specifically, the 
examiner should indicate whether moderate 
displacement is present.  The degree of 
motion present and any relative loss of 
masticatory function should be commented 
upon.  All indicated special studies 
deemed necessary should be accomplished.  
The claims folder must be made available 
to the examiner prior to the examination 
so that the veteran's entire medical 
history can be taken into consideration, 
and the examiner is asked to indicate in 
the examination report that the entire 
claims file has been reviewed.

2.  The RO should then review the claims 
folder and readjudicate the veteran's 
claim for an increased disability 
evaluation for the service-connected 
right jaw fracture residuals.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



